Citation Nr: 0009291	
Decision Date: 04/06/00    Archive Date: 04/12/00

DOCKET NO.  96-17 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for a low back injury, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

The veteran had active military service from September 1978 
to July 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
which the RO increased the disability rating for the low back 
disorder to 10 percent.  

In October 1997 the Board remanded the issue of entitlement 
to an increased evaluation for a low back injury for further 
development and adjudicative actions.

In December 1998 the RO affirmed the 10 percent evaluation 
for residuals of a low back injury.

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The probative evidence shows that the veteran's low back 
disability is not productive of lumbosacral strain with 
muscle spasm on extreme forward bending or loss of lateral 
motion; moderate limitation of motion, moderate 
intervertebral disc syndrome, and is not manifested by 
additional functional loss due to pain or other pathology.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
low back injury have not been met.  38 U.S.C.A. 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5292, 5293, and 5295 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In June 1984 the RO, in pertinent part, granted service 
connection for residuals of a low back injury, assigning a 
noncompensable rating.  

In September 1993 the veteran was seen at a VA facility 
complaining that his back condition had gotten worse.  He 
denied any recent injury.  He reported increased low back 
pain and muscle spasm.  He denied radicular pain, muscle 
weakening, and sensory deficit.  The diagnosis was low back 
pain.  

On follow-up in September 1993, decreased range of motion was 
noted in the spine with bending.  There was tenderness to 
palpation at L4-5.  Pain was noted with range of motion and 
leg lifting.  The assessment was a back strain.  An x-ray was 
indicated as revealing mild changes in the lumbosacral spine.  

In November 1993 the veteran submitted, in pertinent part, a 
claim for entitlement to an increased evaluation for his back 
injury.  

On VA examination in May 1994 the veteran reported 
generalized, progressive pain in the low back, dorsal spine, 
and neck area.  On examination he walked with a perceptible 
limp.  He did not move the upper extremities reciprocally and 
held his shoulders hunched with what was termed as 
"deliberate pain behavior."  

He was noted as having a pained, stressed look on his face, 
appeared angry, hostile, and somewhat manipulative.  All 
movements were slow and deliberate.  He was hunched forward 
and exhibited significant pain behavior.  

Examination of the dorsal spine revealed no abnormal 
contours.  Range of motion of the cervical spine was 
essentially normal.  He had essentially no forward flexion of 
the lumbar spine.  It was noted that this was because he 
basically refused to do it, complaining of significant pain.  
There was five degrees extension, minimum rotation, and only 
five degrees right and left lateral bending.  Straight leg 
raises were normal.  He was able to heel and toe walk without 
difficulty.  There were no sensory or motor problems in any 
of the extremities.  Examination of the joints revealed no 
evidence of a rheuminologic disorder.  

The pertinent diagnosis was chronic pain of the dorsal, 
lumbar, and cervical spine.  However, the examiner concluded 
that he saw no evidence of any significant orthopedic 
pathology and concluded that the veteran was suffering from 
depression with some antisocial behavior.  He also concluded 
that he had a chronic pain syndrome.  

In June 1994 the RO assigned a 10 percent disability rating 
for the residuals of a low back injury under diagnostic code 
5010 for traumatic arthritis.  The veteran appealed this 
rating.  

In a VA progress note from January 1995 the veteran reported 
that he "fell out" at work in May 1994, had back pain, and 
started shaking.  No physical abnormalities could be found on 
examination and it was concluded that the tremor was likely 
psychogenic.  The impression was a psychogenic tremor.  

In June 1995 the RO received authorizations from the veteran 
for the release of information from multiple medical sources 
regarding the treatment of, in pertinent part, back pain.  

In July 1995 the RO sent a notice to the veteran asking that 
he furnish some of the evidence described in his June 1995 
authorizations.  

In response the RO received multiple VA Form 21-4142 
Authorization and Consent to Release Information forms.  Each 
of these forms listed the name of a physician or facility and 
its address.  In the comment sections of these forms are 
statements purportedly signed by physicians finding the 
veteran to have severe pain and shaking, and some opining 
that he was unable to work.  The Board notes that all of 
these statements appear to be written in the same 
handwriting.  

In October 1995 a VA examination was conducted.  It was noted 
that when the veteran was called for his examination, he left 
his cane in the waiting room, then hurriedly walked back in 
order to get it.  It was noted that he did so without any 
limp or significant gait change.  He had a strained 
expression on his face and appeared to be very angry and 
hostile.  Movements were slow and deliberate.  

Examination of the dorsal spine was essentially within normal 
limits.  The cervical spine had 30 degrees flexion and 
backward extension.  Bilateral lateral flexion was 35 degrees 
and rotation was 50 degrees right and left.  

Examination of the lumbosacral spine initially revealed no 
forward flexion, as he refused to execute this movement.  It 
was explained to him that he would have to comply if he 
wanted to get "any more disability."  The veteran then 
complied, and forward flexion was found to be 80 degrees and 
backward extension was found to be 20 degrees.  Lateral 
flexion was 35 degrees bilaterally, and rotation was 30 
degrees bilaterally.  It was noted that he had no muscle pain 
in the lumbar muscles; the veteran stated that most of his 
pain was way down in the pelvis.  No pain was found on 
straight leg raising.  He was able to rise on his heels and 
toes, and could heel and toe walk without difficulty.  There 
was no sensory or motor loss in the extremities.  Reflexes 
were normal.  X-rays were interpreted as revealing minimal 
degenerative joint disease of the cervical and lumbosacral 
spine.  The diagnosis was cervical and lumbosacral strain 
secondary to a chronic pain syndrome.  

In August 1996 a local hearing was conducted.  The veteran 
testified that he was in constant pain, which he described as 
a sharp pain going straight down the middle of his back and 
into his buttocks.  Transcript, p. 1.  He reported that the 
back pain began above the belt-line and went down to his 
buttocks.  He indicated that he did not wear socks because of 
the pain involved in putting them on.  Tr., p. 2.  

The veteran testified that he no longer drove a car, and 
indicated that he could not walk for more than ten or twenty 
minutes at a time because of his back condition.  Tr., pp. 2-
3.  He testified that he could not sit for more than two or 
three minutes at a time because of his back.  Tr., p. 3.  He 
reported having problems with navigating stairs, sleeping, 
stability and balance control, and lifting anything.  Tr., 
pp. 3-6.  

A private medical note from December 1996 noted that the 
veteran was complaining of severe back pain.  Examination 
revealed exquisite tenderness of the lumbosacral spine with 
paraspinous muscle spasm.  The diagnosis was a low back 
strain.  A subsequent x-ray report noted that there was mild, 
diffuse degenerative joint disease of the lumbar spine.  A 
Schmorl's nodule was noted at T12-L2.  

On VA examination in January 1997 the veteran reported having 
a low back injury in service and that he currently had low 
back pain.  Evaluation was noted as being extremely difficult 
because of an uncontrollable whole body tremor.  He was able 
to stand on his toes and heels and squat.  Forward flexion 
was 65 degrees, backward extension was 20 degrees, lateral 
flexion was 20 degrees bilaterally, and rotation was 25 
degrees bilaterally.  It was noted that there was no 
objective evidence of pain on motion.  

Straight leg raises were negative and strength in the lower 
extremities was 5/5 bilaterally even though the veteran 
walked with somewhat of a limp.  X-rays of the lumbosacral 
spine revealed multiple Schmorl's nodes which raised the 
question of old Scheuermann's disease.  There was also a 
component of congenital narrowing of the lower lumbar sacral 
region.  The diagnosis was low back pain with mild 
degenerative joint disease.  

In September 1997 a hearing before the undersigned Member of 
the Board was conducted.  The veteran testified to severe 
back pain that prevented him from laying down, sitting down, 
or standing up for periods of time.  Transcript, p. 9.  He 
reported that the pain went down his spine and into his hips.  
He reported that he was in severe pain constantly, "24 hours 
a day, seven days a week, 365 days of the year."  Tr., p. 
10.  He reported having muscle spasms, limitation of motion, 
difficulty tying his shoes, lifting no more than 5 or 10 
pounds from desk level, and sleep disturbance due to his back 
condition.  Tr., pp. 10-11.  The veteran testified that he 
had been seeing a civilian chiropractor for his back pain.  
Tr., p. 12

In October 1997 the Board, in pertinent part, remanded the 
issue of entitlement to an increased evaluation for the low 
back disability at issue.  In its remand, the Board noted 
that the veteran was asked to provide authorizations for the 
release of medical records from the medical providers who had 
treated his back disorder, but that, rather than providing 
the signed authorizations, he apparently completed the 
comments section of the authorization form with information 
purportedly from each physician, and signed the physician's 
name.  

The Board also noted that the veteran's VA examination 
appeared to reveal significant limitation of motion but that 
there was no objective indication of pain on examination.  

As a result, the Board ordered a VA examination which would 
include assessment from the examiner regarding the 
credibility of the veteran's complaints of pain.  

The Board also noted the veteran's reference to being treated 
by a chiropractor and ordered the RO to attempt to obtain 
such records and any other records identified by the veteran.  

Pursuant to these requests, the RO sent a notice in January 
1998 to the veteran asking him to identify the names of where 
he was treated for his low back disability since August 1995.  
A VA examination was also scheduled.  

In response, the veteran submitted medical evidence 
concerning treatment of his lower back.  Some of this 
evidence was already of record.  Also submitted was a 
chiropractic physical examination report from July 1997.  He 
reported, in pertinent part, constant back pain.  Range of 
motion of the thoracolumbar spine was 20 degrees flexion, 10 
degrees extension, 20 degrees lateral flexion bilaterally, 
and 30 degrees rotation bilaterally with pain and some mild 
spasm noted.  

X-rays were interpreted as revealing generalized degenerative 
disc disease.  The diagnosis summary was lumbar spondylosis.  
He was also noted as having uncontrolled tremors, a left 
kidney cyst and arthritis.  It was concluded that he was 
disabled from working.  Follow-up treatment was performed in 
August 1997.  

The veteran also submitted his own statements re-asserting 
his position and a statement from an individual who reported 
that the veteran was living with him and his wife.  The 
individual reported that the veteran appeared to always 
either be in pain or shaking.  

In July 1998 an independent fee basis official examination 
for VA compensation purposes was conducted by Dr. J.A.M.  The 
veteran reported pain in his low back and that it was the 
very greatest pain that is possible to experience.  He 
reported that the pain went down under his right hip.  He 
denied pain in his extremities and gave no history of 
numbness or weakness.  

It was noted that the veteran came in with a cane.  When 
distracted, he did not shake, but when under tension or 
pressure, he would immediately start shaking his head from 
side to side.  When asked to walk he would walk with his legs 
very tight; however, when distracted, he would walk with a 
relatively normal gait.  On examination, he had localized 
pain to the lumbosacral region and right iliac crest region.  
Range of motion of the back was 0 to 20 degrees flexion, 0 to 
15 degrees extension, 0 to 15 degrees lateral bending 
bilaterally, and 0 to 30 degrees bilateral rotation.  

Straight leg raises were negative, and there was no sensory 
deficit and no muscle weakness in any extremities.  X-rays of 
the lumbosacral spine revealed a very mild degree of 
scoliosis and some sclerosis about the facet joints with a 
mild degree of osteophyte formation about the facet joints 
and the bodies of the vertebra.  The diagnosis was post 
lumbosacral strain with a mild degree of degenerative joint 
disease of the lumbar spine.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. 
§ 4.2 (1999); Francisco v. Brown, 7 Vet. App. 55 (1994).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  
Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedular is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  

Traumatic arthritis, confirmed by X-ray, is rated as 
degenerative arthritis under Diagnostic Code 5010.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1999).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
involved under 38 C.F.R. § 4.71a.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  

When however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation is 
warranted with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations.  A 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  The 
20 percent and 10 percent ratings based on X-ray findings, 
above, will not be combined with ratings based on limitation 
of motion.  

The Rating Schedule provides a compensable rating for 
limitation of motion of the lumbar spine with the assignment 
of a 10 percent disability when slight, 20 percent when 
moderate, or 40 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).  

The Rating Schedule provides a non-compensable evaluation for 
intervertebral disc syndrome when post-operative, cured; 10 
percent when mild; 20 percent when moderate and characterized 
by recurring attacks; 40 percent when severe 
and characterized by recurring attacks with intermittent 
relief; and 60 percent when pronounced with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).  

The VA Office of General Counsel has determined that the 
rating for intervertebral disc syndrome involves loss of 
range of motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the lumbar vertebrae.  Therefore, 
38 C.F.R. §§ 4.40 and 4.45 should be applied to a veteran's 
disability under Diagnostic Code 5293.  However, a corollary 
of the decision is that ratings cannot be assigned for both 
limitation of motion and intervertebral disc syndrome without 
violating the prohibition against pyramiding of ratings 
because intervertebral disc syndrome has been found to 
implicate limitation of motion.  VAOPGCPREC 36-97.

The Rating Schedule provides a non-compensable rating for 
lumbosacral strain when based on slight subjective symptoms 
only, 10 percent with characteristic pain on motion, 20 
percent with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, and 
40 percent with severe lumbosacral strain manifested by 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).  


Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  

A review of the record indicates that the development 
requested by the Board in its October 1997 remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Specifically, the RO obtained additional treatment records 
pertaining to the veteran and by January 1998 letter, 
afforded him the opportunity to identify additional treatment 
records which were pertinent to his claim.  

The record also shows that the RO scheduled (and the veteran 
attended) a compensation and pension examination in July 
1998.  The report of the examination is thorough and 
responsive to the Board's October 1997 remand questions.  
Thus, the Board finds that the development completed in this 
case is in full compliance with the Board's remand 
instructions.  Stegall, supra.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. 
§ 5107(a).  


The medical evidence in this case does not support a rating 
in excess of 10 percent for the veteran's low back injury.  

In order to get a higher rating, the disability would have to 
be manifested by moderate limitation of motion in the lumbar 
spine, moderate intervertebral disc syndrome, a lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position, 
or additional functional loss due to pain or other pathology.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, and 5295.  

The veteran has demonstrated what appears to be relatively 
significant limitation of motion in the lumbar spine on 
examination on occasion.  He has also reported constant and 
severe pain in the low back.  

Nevertheless the Board concludes that a higher rating based 
on Diagnostic Codes 5292, 5293, 5295, or pursuant to sections 
4.40, 4.45, and 4.59 (dealing with functional loss due to 
pain or other pathology) is not warranted in this instance 
because the credibility of the examinations' findings 
regarding range of motion and the veteran's complaints of 
pain have been undermined by his lack of credibility with 
regard to the severity of his low back disability.  

First, range of motion findings have been widely variable on 
examination.  In May 1994 he intimated that he could not 
forward flex because of significant pain.  On VA examination 
in October 1995 the veteran again refused to flex forward 
initially, but when told that this would be required if he 
wanted to obtain "any more disability," the veteran 
complied and was able to forward flex 80 degrees.  On VA 
examination in January 1997 forward flexion was 65 degrees.  
In July 1997 it was down to 20 degrees, and on examination in 
July 1998 it was 20 degrees.  


Regarding other range of motion studies, the Board notes that 
extension and lateral bending appeared to be significantly 
limited, all to only 5 degrees on VA examination in May 1994.  
Yet on VA examination in October 1995, extension was 20 
degrees, and lateral bending was bilaterally 35 degrees.  On 
examination in January 1997 extension was 20 degrees and 
lateral bending was 20 degrees bilaterally.  In July 1998 
extension was to 15 degrees and lateral bending was 15 
degrees bilaterally. 

The veteran's reports regarding the location of his pain have 
not been entirely consistent either.  During the hearings, he 
testified to constant and severe low back pain.  In May 1994 
he reported generalized pain in the low back, dorsal spine, 
and cervical spine.  On examination in October 1995, it was 
noted that there was no muscle pain in the lumbar muscles, 
and that the veteran specified that most of his pain was down 
in the pelvis area.  On examination in January 1997 he only 
was noted as complaining of low back pain.  He reported 
constant back pain in July 1997 and constant low back pain in 
July 1998.  

In spite of his complaints, the May 1994 VA examiner 
concluded that there was no evidence of any significant 
orthopedic pathology and noted that the veteran was 
exhibiting "deliberate pain behavior."  He was also noted 
as appearing angry, hostile, and somewhat manipulative.  

In October 1995 the VA examiner noted that the veteran 
initially left his cane in the waiting room then hurriedly 
walked back to get it without any limp or significant gait 
change.  When he returned, he was noted as having a strained 
expression and appeared angry and hostile and moved slowly 
and deliberately.  

On VA examination in January 1997, the examiner concluded 
that there was no objective evidence of pain on motion.  On 
examination in July 1998, when asked to walk, the veteran was 
noted as doing so with his legs very tight; however, when 
distracted, he was noted as walking with a relatively normal 
gait.  

The Board also notes that examinations have consistently 
documented the lack of motor or sensory loss, normal strength 
in the lower extremities, and the veteran's ability to stand 
and walk on his heels and toes.  He also was noted as being 
able to squat.  X-ray findings have typically revealed only 
minimal changes in the lumbosacral spine.  

Finally, the Board notes that in July 1995 the RO had 
requested the veteran to submit some evidence which he had 
previously identified.  In response, the veteran returned 
several forms with comments purportedly signed by physicians 
opining on his physical condition and ability to work in 
light thereof.  These statements offered opinions concerning 
the veteran's back pain and his ability to work.  However, 
their credibility is questionable as all of these statements 
were written in the same handwriting and appear to have 
actually been written by the veteran himself.  

In light of the lack of objective support for the veteran's 
complaints of pain, the observations in multiple examination 
reports casting doubt on the veteran's credibility, objective 
findings inconsistent with range of motion findings and 
complaints of pain, and physician statements apparently 
composed by the veteran, the Board is of the opinion that the 
veteran's complaints of pain and findings regarding  range of 
motion are of limited probative value.  

As was stated above, x-rays have consistently been reported 
as revealing only mild or minimal degenerative changes in the 
lumbosacral spine.  On examinations, the veteran consistently 
demonstrated his ability to heel and toe walk.  He has 
demonstrated his ability to squat.  Examinations have also 
consistently noted no sensory loss and no loss of motor 
strength in the lower extremities.  

Such objective findings, when considered in combination with 
the above discussion regarding the veteran's range of motion 
and complaints of pain, constitutes persuasive evidence that 
a higher rating based on limitation of motion, intervertebral 
disc syndrome, lumbosacral strain, or additional functional 
loss due to pain or other pathology is not warranted.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, and 5295.  


Finally, the Board notes that there is no evidence in the 
record of the veteran having a fractured vertebra or 
ankylosis of the spine as part and parcel of his service-
connected disability.  X-ray and other laboratory studies 
have never been interpreted as revealing such impairments, 
and service connection has not otherwise been granted in this 
regard.  Therefore, DC's 5285 through 5289 are not for 
application in this decision.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes, 5285, 5286, and 5289.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against an increased evaluation for the veteran's service-
connected residuals of a low back injury.  

Additional Matters

Extraschedular Consideration

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  The Board notes that the RO has not 
considered his claim in terms of an extraschedular rating.  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Undersecretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  




In exceptional cases where evaluations provided by the Rating 
Schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disability.  38 C.F.R. § 3.321(b) (1999).  

In the case at hand, the veteran has not specifically 
indicated that his low back disability has interfered with 
his employment.  He has contended that he is unable to work, 
and a chiropractor concluded that he was disabled from work; 
however, the chiropractor noted other diagnoses in his report 
including a left kidney cyst and uncontrolled tremors.  The 
veteran has not specifically indicated whether his low back 
injury has interfered with employment.  

The Board is of the opinion that the veteran has not 
submitted evidence indicating that his low back disability 
affects his employability in ways not contemplated by the 
Rating Schedule.  The mere assertion that a disability 
interferes with employment or renders a veteran unemployable 
does not automatically raise or implicate the assertion that 
the regular schedular standards are not adequate and 
therefore require consideration of section 3.321(b).  See 
VAOPGCPREC 6-96.  

He has not presented a disability picture so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  Nor does the evidence indicate 
that the low back disability has markedly interfered with 
employment or resulted in frequent hospitalizations or 
inpatient care.  

Referral in this instance is therefore not warranted because 
the evidence does not indicate that the service-connected low 
back disability has rendered the veteran's disability picture 
unusual or exceptional, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.  


ORDER

Entitlement to a rating in excess of 10 percent for a low 
back injury is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

